DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that prior art does not disclose the magnetic materials are added. (Pg. 7)
	Examiner does not find this persuasive because the claim is directed to an apparatus. The presence of the magnetic particles is not required. The prior art only needs to teach the structure of the apparatus as claimed1.
Applicant argues that “Cohen only discloses a nozzle that includes a magnetic ring.” (Pg. 8)
Examiner does not find this persuasive because Cohen teaches “a rapidly-spinning magnet” as an alternative to a “ring-shaped permanent magnet… to create a radial magnetic field whose flux passes through the nozzle” (C74L26-41). This means that a magnet would rotate around the nozzle.
Applicant argues that “Cohen uses a magnet such that the same magnetic field is applied to all of the magnetic material that passes through the nozzle equally. As seen in FIG. 77(b), the magnetic material is dispersed symmetrically around the magnetic field when turned on. In other words, the magnetic ring in Cohen cannot be rotated to a particular radial location to move the magnetic particles to different locations.”
	Examiner agrees in part, but does not find this persuasive because (a) if the magnet was rotating, then it would be at different radial locations when printing different layers of the object at least at some times. The claim does not require the magnet is moved to a radial location and then a layer is formed while the magnet is held at the radial location.
Furthermore, (b), as described above, Cohen teaches “a rapidly-spinning magnet” that would rotate around the nozzle. The structure of the Cohen magnet would be capable of performing this intended use of being rotated to particular radial locations during printing different layers of the object. For example, this intended use could be achieved by turning the rotation means of the rapidly-spinning magnet on and off until the desired position was achieved. 
Applicant argues that the remaining rejections should be withdrawn for similar reasons as above.
Examiner does not find this persuasive for similar reasons as above.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1 and 20, the limitation “different layers of the mixture” is unclear because the “layers” lacks antecedent basis.
It is assumed that the mixture is deposited on the platform in layers. The “different layers” is assumed to refer to these deposited layers of the mixture, not layers of mixture in the nozzle, etc. 
The limitation will be examined as if it read --different layers of the magnetic material formed by dispensing the mixture is dispensed through the nozzle--. This is supported by the instant specification at [0005] as published, last line.
Note: Claims 2-19 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 3-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanz (US 20170021568 A1) and further in view of Cohen (US 10254499 B1) and further in view of Compton (US 20180236724 A1).
	In reference to claim 1 and 20, Sanz discloses an apparatus to fabricate a magnetic material with variable magnetic alignment (Fig 4-6; “printed material may include magnetic particles” [Abstract]), comprising;

    PNG
    media_image1.png
    318
    267
    media_image1.png
    Greyscale

a reservoir storing a mixture of plastic and magnetic particles (Fig 4 element 450 or Fig 6 element 630);
a heater coupled to the reservoir to melt the mixture of plastic and magnetic particles (Fig 4 element 410 or Fig 6 element 610);
	a nozzle coupled to the reservoir … (Fig 4 element 415 or Fig 6 element 615);
a platform below the nozzle to receive the mixture of plastic and magnetic particles that are melted that are dispensed by the nozzle (Fig 4 element 470 or Fig 6 element 670); and
a controller communicatively coupled to the heater, the nozzle, and the platform to control operation of the heater, the nozzle, the rotatable collar of the nozzle, and the platform (“computer” [00052]).
Sanz does not disclose that the nozzle comprises a rotatable collar that includes at least one magnet, wherein the rotatable collar can be rotated 360 degrees around the nozzle.

The combination would be achievable by configuring the nozzle in the apparatus to be surrounded by spinning magnets as suggested by Cohen.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the nozzle to be a nozzle coupled to the reservoir to receive the mixture of plastic and magnetic particles that are melted, wherein the nozzle comprises a rotatable collar that includes at least one magnet, wherein the rotatable collar can be rotated 360 degrees around the nozzle to position the at least one magnet to move the magnetic particles to a location within the mixture as the mixture is dispensed through the nozzle.

Cohen further teaches a deposition material can be “a mixture of binder (e.g., epoxy) and NdFeB particles” (C36L23-24), however, even if the the combination does not disclose that the deposited material is the same as the claimed material, however, the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
Cohen does not specifically teach that the rapidly-spinning magnet is moved to different radial locations, however, a) if the magnet was rotating, then it would be at different radial locations when printing different layers of the object at least at some times. The claim does not require the magnet is moved to a radial location and then a layer is formed while the magnet is held at the radial location. Furthermore, (b), as described above, Cohen teaches “a rapidly-spinning magnet” that would rotate around 
Furthermore, Compton teaches a “3D printing bonded magnets and methods of using magnetic ink compositions for 3D printing bonded magnets” [0002] (analogous and pertinent prior art) and an “electromagnet surrounding the nozzle… time-varying magnetic fields during printing to further increase magnetic particle alignment and to achieve spatial variations in aligned magnetic particles in resulting bonded magnets” [0036].
Compton teaches that the magnetic field can be spatially varied. When combined with the moving magnet of Cohen, this would result in then magnet of Cohen being moved such that the magnetic field is spatially varied. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that that the magnetic field can be spatially varied by moving the movable magnet of Cohen at different layer locations.
A person having ordinary skill in the art would have been specifically motivated to move the moving magnet to different locations in order to spatially vary the magnetic field as suggested by Compton, and to combine prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. 
In reference to claim 3-6, the combination discloses the apparatus of claim 1.
Cohen further teaches a deposition material can be “a mixture of binder (e.g., epoxy) and NdFeB particles” (C36L23-24), however, even if the the combination does not disclose that the deposited material is the same as the claimed material, however, the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	In reference to claim 7-11, the combination discloses the apparatus of claim 1.
The apparatus of the combination is capable of the claimed intended use. 
	Claim 1, 3-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5633021 A) and further in view of Cohen (US 10254499 B1) and further in view of Compton (US 20180236724 A1).
	In reference to claim 1 and 20, Brown discloses an apparatus to fabricate a magnetic material with variable magnetic alignment (See Fig 2, “apparatus for making a three dimensional article” [Title]; and “build material can include… magnetic particles” [C11L17-19]), comprising;
a reservoir storing a mixture of plastic and magnetic particles;

	a nozzle coupled to the reservoir … (“the build material in the reservoir 78 has been heated to form a liquid, and the conduit 72 and jet 39 have both been heated, a progressively increasing or rising pressure waveform is applied to the build material reservoir 78. Accordingly, the liquid build material flows with increasing velocity through the hose 72 towards the jetting head 34” [C18L7-12])

    PNG
    media_image2.png
    674
    918
    media_image2.png
    Greyscale

a platform below the nozzle to receive the mixture of plastic and magnetic particles that are melted that are dispensed by the nozzle (“platform for building the article thereon” [C3L62-63]); and

Brown does not disclose that the nozzle wherein the nozzle comprises a rotatable collar that includes at least one magnet, wherein the rotatable collar can be rotated 360 degrees around the nozzle.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing of active devices using dielectric, conductive and magnetic materials, Cohen discloses a nozzle coupled to the reservoir to receive the mixture of plastic and magnetic particles that are melted, wherein the nozzle comprises a rotatable collar that includes at least one magnet, wherein the rotatable collar can be rotated 360 degrees around the nozzle to position the at least one magnet to move the magnetic particles to a location within the mixture as the mixture is dispensed through the nozzle (“FIGS. 77(a), 77(b), 77(c), and 77(d) depict nozzles used in magnetic extrusion and extrudates produced… the nozzle is surrounded by … a rapidly-spinning magnet or magnets, etc… the intent is to create a radial magnetic field whose flux passes through the nozzle, and which can cause magnetic particles within the orifice to be drawn 40 outwards, toward the inner diameter of the nozzle” [C74L26-41]).
The combination would be achievable by configuring the nozzle in the apparatus to be surrounded by spinning magnets as suggested by Cohen.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
A person having ordinary skill in the art would have been specifically motivated to configure the nozzle in the apparatus to be surrounded by spinning magnets as suggested by Cohen in order to cause magnetic particles within the orifice to be drawn 40 outwards, toward the inner diameter of the nozzle and provide the benefit that “a magnetic field can be applied to compact (and align) the powder particles within the binder, improving final properties.” (C96L42-44 of Cohen); and/or to combine prior art elements according to known methods to yield predictable results.
Cohen further teaches a deposition material can be “a mixture of binder (e.g., epoxy) and NdFeB particles” (C36L23-24), however, even if the the combination does not disclose that the deposited material is the same as the claimed material, however, the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Furthermore, Compton teaches a “3D printing bonded magnets and methods of using magnetic ink compositions for 3D printing bonded magnets” [0002] (analogous and pertinent prior art) and an “electromagnet surrounding the nozzle… time-varying magnetic fields during printing to further increase magnetic particle alignment and to achieve spatial variations in aligned magnetic particles in resulting bonded magnets” [0036].
Compton teaches that the magnetic field can be spatially varied. When combined with the moving magnet of Cohen, this would result in then magnet of Cohen being moved such that the magnetic field is spatially varied. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
A person having ordinary skill in the art would have been specifically motivated to move the moving magnet to different locations in order to spatially vary the magnetic field as suggested by Compton, and to combine prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way.
In reference to claim 3-6, the combination discloses the apparatus of claim 1.
Cohen further teaches a deposition material can be “a mixture of binder (e.g., epoxy) and NdFeB particles” (C36L23-24), however, even if the the combination does not disclose that the deposited material is the same as the claimed material, however, the deposited material is considered a material worked upon and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
	In reference to claim 7-11, the combination discloses the apparatus of claim 1.
The apparatus of the combination is capable of the claimed intended use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).